William J. Kendrick was convicted of practicing law without license, and appealed to the Court of Appeals (120 So. 140), and the judgment being there affirmed, defendant (appellant) applied to the Supreme Court for writ of error to review said decision by the Court of Appeals. On said writ of error the judgment of the Court of Appeals being reversed (Kendrick v. State, 120 So. 1421), said Court of Appeals entered judgment reversing the judgment of conviction, and the state now applies for certiorari to review and revise the said judgment and decision *Page 280 
of the Court of Appeals in Kendrick v. State, 120 So. 140.
Writ denied.
All the Justices concur, except BROWN and FOSTER, JJ., who dissent.
1 Ante, p. 277.